T. R. Strong, Justice.
It would be manifestly unjust to allow Mrs. Stark to be turned out of the possession of the premises under the judgment in this action. Having brought her action in good faith, before the present action was commenced, and established her title as against the defendant, and been put in possession under the process of this court, she should be protected in her possession, as against the plaintiffs, until they establish a title superior to hers (Jones vs. Childs, 2 Dana, 25). The judgment in this action determines nothing as to her title(2 R. S. 309, §36).
Under section 122 of the Code, the court might grant relief by directing that Mrs. Stark be made a party defendant in this action, and brought in by a proper amendment, but I think the court has the power, and that the more appropriate remedy in this case is, to order proceedings on the judgment and execution *51perpetually stayed, as against Mrs. Stark and persons claiming under her, leaving the plaintiffs to commence a new action, if they think proper, against any person or persons in possession. Such an order is accordingly granted.